This case was affirmed at a former term of this court and is now before us on appellant's motion for rehearing.
The same question presented in this case has been this day decided by this court in cause 8766, Wesley Stevens v. State, and on the authority of that case we hold that the court did not err in refusing to sustain appellant's motion to quash the panel of talesmen summoned to try the case.
There is no material difference between the facts developed on the motion to quash in the Stevens case and those found in the record in this case, and under authority of the Stevens case appellant's motion for rehearing herein is in all things overruled.
Overruled.